Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 29, 2019.

Amendments
           Applicant’s amendment to the claims filed 05/29/2019 is acknowledged. 
	Claims 8-10, 15, 24-26 are amended.
	Claims 1-26 are pending.
Claims 1-26 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US17/63649
filed 11/29/2017, claiming priority based on U.S. Provisional Patent Application No. 62/427,735 filed 11/29/2016. 
	U.S. Provisional Patent Application No. 62/427,735 filed 11/29/2016 does not provide sufficient written support for the following limitations:
	(1) wherein the protein encoded by the polynucleotide comprises only one amino acid sequence of the antagonist peptide of the receptor expressed by the tumor cells, as recited in claims 6-7, 22-23;
	(2) a step of administering a “cancer therapy”, as recited in claims 17-26;
	(3) wherein the cancer therapy comprises treatment with an “adoptive immunotherapy”, as recited in claim 25; and
	(4) wherein the administering the polynucleotide: “i) inhibits formation of an intratumoral network, ii) improves immune cell infiltration of tumor, or a combination of i) and ii) occurs”, as recited in claim 26.
	Sufficient written support for these limitations are found in WO 2018/102375 A1, the publication of International Application No. PCT/US17/63649 filed 11/29/2017. Accordingly, claims 6-7, 17-26 have an effective filing date of 11/29/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2019 and 09/21/2020 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Lipofectamine” (U.S. Registration No. 3,643,468), which appears in the present specification in paragraph 44. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
Claims 1 and 17 objected to because of the following informalities:
	The claims 1 and 17 recite more than one step. Where a claim sets forth a plurality of steps, each step of the claim should be separated by a line indentation. See 37 CFR 1.75(i).
	Appropriate correction is required. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “cancer cells” in line 6 of claim 1 lacks sufficient antecedent basis. Although the claim previously refers to “tumor cells”, the claim does not previously refer to “cancer cells”. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-16 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 4-5, 7, 20-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5, 7, 20-21, and 23 each recite “the sequence KGVSLSYR (SEQ ID NO: 2)”. The recitation is indefinite because SEQ ID NO: 2 is not KGVSLSYR according to the Sequence Listing filed 05/29/2019. Rather, KGVSLSYR is SEQ ID NO: 1 according to the Sequence Listing filed 05/29/2019. Thus, it is not clear whether the claims are limited to the sequence of KGVSLSYR (SEQ ID NO: 1) or to the sequence of SEQ ID NO: 2. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examination purposes, the phrase “the sequence KGVSLSYR (SEQ ID NO: 2)” will be interpreted as “the sequence KGVSLSYR (SEQ ID NO: 1)”.


Claims 8, 11-13, 15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 8, 13, 15, and 24 each recite “the administration”. However, independent claims 1 and 17 each recite two “administering” steps. Accordingly, it is unclear which one of the two “administering” steps of claims 1 and 17 is referenced by “the administration” in claims 8, 13, 15, and 24. For these reasons, the limitation “the administration” in claims 8, 13, 15, and 24 lacks sufficient antecedent basis, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 11-12 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the only one amino acid sequence of the antagonist peptide of the receptor” lacks sufficient antecedent basis in claim 23. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 26 recites wherein the administering the polynucleotide “i) inhibits formation of an intratumoral network, ii) improves immune cell infiltration of tumor, or a combination of i) and ii) occurs”. The meaning of the phrase “a combination of i) and ii) occurs” is not clear. In particular, it is not clear what the terms “i)” and “ii)” mean. For example, it is not clear if the phrase “a combination of i) and ii) occurs” is equivalent to “a combination of inhibiting formation of an intratumoral network and improving immune cell infiltration of tumor”, or whether the phrase has another meaning not provided in the claims. The terms “i)” and “ii)” are not defined by the claims or specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-19, 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
	Claims 1 and 17 recite a fusion polypeptide comprising an immunoglobulin Fc and “an antagonist peptide of a receptor expressed by the tumor cells”. Thus, the claims are directed to a broad genus of structurally undisclosed peptides defined has having the function property of inhibiting the biological activity of any receptor specifically expressed by tumor cells. The specification fails to disclose a single, specific peptide that inhibits the biological activity of a receptor specifically expressed by tumor cells, besides a CXCR4 antagonist peptide comprising the sequence KGVSLSYR. Moreover, the specification fails to disclose a single tumor-specific receptor, besides a CXCR4, that may be targeted by an antagonist peptide. An adequate written description of a genus of antagonist peptides requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of lipid molecules solely by its desired biological property, i.e. inhibiting a tumor-specific receptor, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any peptide, discovered or undiscovered, that is capable of inhibiting a tumor-specific receptor. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all peptides that inhibit a tumor-specific receptor without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of antagonist peptides cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of antagonist peptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require, the screening and testing of a vast number of peptide molecules, both discovered and undiscovered, for their ability to inhibit a tumor-specific receptor by trial and error experimentation.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of antagonist peptides, as claimed, at the time the application was filed. Dependent claims 4-5, 7, 20-21, and 23 are not included in the basis of the rejection because they recite an antagonist peptide of CXCR4 comprising the sequence KGVSLSYR.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This is an enablement rejection.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention as claimed. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: 
The claims recite that the growth of tumor cells and the metastasis of cancer cells are “synergistically” inhibited by administration of (1) a composition comprising a polynucleotide encoding a protein, wherein the protein comprises an immunoglobulin Fc and an antagonist peptide of a receptor expressed by tumor cells, and (2) a chemotherapeutic agent. Thus, the claims are directed to (1) the administration of a broad genus of polynucleotides encoding an antagonist peptide of a tumor receptor and (2) the administration of a broad genus of chemotherapeutic agents, whereby the combined administration of both agents achieves a synergistic effect of inhibiting tumor cell growth and cancer cell metastasis.
Guidance of the Specification/ Existence of Working Examples: 
First, the specification nominally discloses that a synergistic effect in antitumor activity may be achieved by the combined administration of oncolytic vaccinia virus (OVV) and chemotherapeutic agent doxorubicin (DOX). See paragraph 52. However, besides claim 2, the claims do not recite any oncolytic virus, nonetheless oncolytic vaccinia virus. Furthermore, none of the claims recite that the chemotherapeutic agent is doxorubicin.
Second, the working examples specifically disclose that (1) the simultaneous treatment of tumor cells with both OVV and DOX showed to be “less than additive” and (2) the treatment of tumor cells with DOX prior to OVV infection “inhibited viral killing”. See paragraph 59. That is, the specification expressly states that (1) simultaneous administration of both OVV and DOX and (2) administration of DOX prior to OVV will not achieve a synergistic effect, as claimed. However, besides dependent claims 9, 11, 13-14 and 16, the claims do not require any order of administration.
Third, although the working examples show increased antitumor activity when OVV is administered prior to DOX (e.g. Figures 4b and 5b), there is, in fact, no showing that administration of OVV prior to DOX achieves a synergistic antitumor effect over additive effect, as claimed. That is, the specification fails to expressly show that administration of OVV prior to DOX achieves an antitumor activity that is greater than the mere addition of the antitumor activities achieved by each of OVV and DOX alone.
In summary, the specification does not enable the ordinary skilled artisan to “synergistically” inhibit tumor cell growth and cancer cell metastasis in a subject by the combined treatment with a broad genus of compositions comprising a polynucleotide encoding an antagonist peptide of a tumor receptor and a broad genus of chemotherapeutic agents, as claimed.
State of the Art/Predictability of the Art: 
The combined administration of specific oncolytic viruses and doxorubicin were known in the art to achieve a synergistic antitumor effect.
Siurala et al. (2014) “Oncolytic adenovirus and doxorubicin-based chemotherapy results in synergistic antitumor activity against soft-tissue sarcoma” International Journal of Cancer, 136(4), 945-954, demonstrated therapeutic synergy of oncolytic virus CGTG-102 and doxorubicin by showing that combined treatment with both agents achieved an antitumor effect that was more than additive of each agent alone. See pages 949-950; see especially Figures 2c and 5c.
Li et al. (2001) “A Hepatocellular Carcinoma-specific Adenovirus Variant, CV890, Eliminates Distant Human Liver Tumors in Combination with Doxorubicin” CANCER RESEARCH 61, 6428–6436, of record in IDS, discloses that the combination of oncolytic virus CV890 and doxorubicin showed significant synergistic antitumor efficacy over additive effect. See Abstract; page 6435, right column; and Figure 7.
However, none of the instant claims recite combined administration of an oncolytic virus with doxorubicin. Moreover, in contrast the disclosures of Siurala and Li, the instant specification fails to show that the combination of oncolytic vaccinia virus (OVV) and chemotherapeutic agent doxorubicin (DOX) achieves a synergistic antitumor efficacy over additive effect.
The Amount of Experimentation Necessary: 
The teachings of the instant specification do not resolve the unpredictability in the art of synergistically inhibiting tumor cell growth and cancer cell metastasis by combined administration of  a broad genus of compositions comprising a polynucleotide encoding an antagonist peptide of a tumor receptor with a broad genus of chemotherapeutic agents that is commensurate in scope with the instant claims, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.

	

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 17-18, 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komorowski et al. (14 Dec 2016) “Reprogramming antitumor immunity against chemoresistant ovarian cancer by a CXCR4 antagonist-armed viral oncotherapy” Molecular Therapy-Oncolytics, 3, 16034, 14 pages, of record in IDS.
	Effective filing date: U.S. Provisional Patent Application No. 62/427,735 filed 11/29/2016 does not provide sufficient written support for the following limitations:
	(1) wherein the protein encoded by the polynucleotide comprises only one amino acid sequence of the antagonist peptide of the receptor expressed by the tumor cells, as recited in claims 6-7, 22-23;
	(2) a step of administering a “cancer therapy”, as recited in claims 17-26;
	(3) wherein the cancer therapy comprises treatment with an “adoptive immunotherapy”, as recited in claim 25; and
	(4) wherein the administering the polynucleotide: “i) inhibits formation of an intratumoral network, ii) improves immune cell infiltration of tumor, or a combination of i) and ii) occurs”, as recited in claim 26.
	Sufficient written support for these limitations are found in WO 2018/102375 A1, the publication of International Application No. PCT/US17/63649 filed 11/29/2017. Accordingly, claims 6-7, 17-18, 20-26 have an effective filing date of 11/29/2017. Claim 1 is not included in the basis of this rejection because claim 1 benefits from U.S. Provisional Patent Application No. 62/427,735 filed 11/29/2016.
	Additional Authors: The instant application names fewer inventors relative to the number of authors provided in the Komorowski disclosure. See MPEP 2153.01(a).
	Prior art: Komorowski discloses a method of treating a tumor in mice comprising:
	administering an oncolytic vaccinia virus expressing a CXCR4 antagonist in combination with chemotherapeutic agent doxorubicin. See Abstract.
The CXCR4 antagonist consists of the sequence KGVSLSYR (SEQ ID NO: 1). The CXCR4 antagonist is fused to the Fc portion of murine IgG2a. See “Virus” in Material and Methods on page 10.
Komorowski discloses that pegylated liposomal doxorubicin (PLD) is administered after (subsequently) administration of the oncolytic vaccinia virus. The oncolytic vaccinia virus is administered via intraperitoneal injection (i.p.), and the PLD is administered intravenously (i.v.). See “Treatment of established tumors” in Material and Methods on page 12. Both intraperitoneal and intravenous administration are systemic administration (Official Notice taken, if necessary).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Komorowski et al. (14 Dec 2016) “Reprogramming antitumor immunity against chemoresistant ovarian cancer by a CXCR4 antagonist-armed viral oncotherapy” Molecular Therapy-Oncolytics, 3, 16034, 14 pages, of record in IDS, as applied to claims 6-7, 17-18, 20-26 above; in view of Gil et al. (2013) “Targeting CXCL12/CXCR4 signaling with oncolytic virotherapy disrupts tumor vasculature and inhibits breast cancer metastases” Proceedings of the National Academy of Sciences, 110(14), E1291-E1300, of record in IDS.
	Effective filing date: U.S. Provisional Patent Application No. 62/427,735 filed 11/29/2016 does not provide sufficient written support for the following limitation:
	(1) a step of administering a “cancer therapy”, as recited in claims 17-26.
	Sufficient written support for this limitation is found in WO 2018/102375 A1, the publication of International Application No. PCT/US17/63649 filed 11/29/2017. Accordingly, claim 19 has an effective filing date of 11/29/2017.
	Additional Authors: The instant application names fewer inventors relative to the number of authors provided in the Komorowski disclosure. See MPEP 2153.01(a).
Prior art: As discussed above, Komorowski discloses that the immunoglobulin Fc is murine IgG2a Fc. The Gil disclosure is cited by the Komorowski disclosure (reference #29) for the generation of the oncolytic vaccinia virus expressing a CXCR4 antagonist. See “Viruses” in Materials and Methods on page 10. Gil discloses that the immunoglobulin Fc fused to the CXCR4 antagonist is either (1) mouse IgG2a, as disclosed by Komorowski, or (2) human IgG1, as recited in claim 19. See “Vaccinia Viruses” in Materials and Methods on page E1298. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute murine IgG2a Fc, as taught by Komorowski, with human IgG1 Fc, as taught by Gil, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution for administration of the oncolytic vaccinia virus expressing a CXCR4 antagonist to humans, as opposed to mice.

Claims 1-9, 11, 13, 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0011436 A1 to Kozbor, Danuta.
Kozbor discloses a method for inhibiting growth of tumor cells in an individual comprising:
administering to the individual a composition comprising a polynucleotide encoding a protein, wherein the protein encoded by the polynucleotide comprises:
an immunoglobulin Fc and an antagonist peptide of a receptor expressed by the tumor cells;
wherein the polynucleotide encoding the protein is present in a recombinant oncolytic vaccinia virus;
wherein the Fc is a human IgG1 Fc or human IgG3 Fc;
wherein the antagonist peptide comprises the sequence KGVSLSYR (i.e. SEQ ID NO: 1 of the instant application); and
wherein the administration is a systemic administration.
See claims 1-2, 4-5, and 7 on pages 16-17.
Kozbor further discloses that the method of the invention can be performed in conjunction with conventional therapies, such as chemotherapies, and wherein the chemotherapies are performed subsequent to the method of the invention. See paragraph 48. One of ordinary skill in the art would have understood that “chemotherapies” comprises the administration of one or more “chemotherapeutic agents” (Official Notice taken, if necessary). Accordingly, Kozbor reasonably meets the limitation of administering a chemotherapeutic agent after (subsequent to) the administration of the composition, as discussed above.
As discussed above, Kozbor discloses that the antagonist peptide comprises the sequence of KGVSLSYR, which is SEQ ID NO: 6 in US 2013/0011436 A1 and identical to SEQ ID NO: 1 of the instant application. In a working example, Kozbor discloses that the antagonist peptide consists of the sequence of KGVSLSYR (SEQ ID NO: 6 of US 2013/0011436 A1). The protein encoded by the polynucleotide comprises only one amino acid sequence of the antagonist peptide consisting of the sequence of KGVSLSYR. See paragraph 83: “We expressed a CTCE-9908 peptide (SEQ ID NO:6) in the context of the activating murine and human IgG2a and IgG1 Fc fragments, respectively, using DNA plasmids or oncolytic recombinant vaccinia viruses. … the invention takes advantage of the naturally occurring disulfide bonds that form between Fc heavy chains to bring monomeric units which each consists of SEQ ID NO:6 in spatial proximity. This mimics the dimerization of the CTCE 9908 peptide (SEQID NO:5) without the need to provide two copies of the monomeric unit in the same peptide … It also eliminates the requirement to have a linking amino acid, such as the K in the R-K-R sequence in the CTCE-9908 peptide”.
It is further noted that the antagonist peptide comprising the sequence KGVSLSYR (SEQ ID NO: 6 of US 2013/0011436 A1) is an antagonist of CXCR4. See paragraph 26. Accordingly, the method of Kozbor is directed to treating tumor cells by administration of a composition comprising (encoding) a CXCR4 antagonist.


Claims 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0011436 A1 to Kozbor, Danuta, as applied to claims 1-9, 11, 13, 17-26 above; in view of Hartmann et al. (2005) “CXCR4 chemokine receptor and integrin signaling co-operate in mediating adhesion and chemoresistance in small cell lung cancer (SCLC) cells” Oncogene, 24(27), 4462-4471, of record in IDS.
As discussed above, Kozbor reasonably teaches the administration of a chemotherapeutic agent subsequent to administration of the composition comprising (encoding) a CXCR4 antagonist peptide. However, Kozbor does not disclose that the tumor cells are resistant to the chemotherapeutic agent. Prior to the effective filing date of the instantly claimed invention, Hartmann discloses that CXCR4 signaling mediates resistance to chemotherapy-induced apoptosis in tumor cells and, therefore, CXCR4 antagonists should be used in combination with cytotoxic drugs (i.e. “chemotherapeutic agents”) to overcome this CXCR4-mediated resistance. See Abstract; see page 4469, col. 2, first full paragraph. Accordingly, Hartmann fairly teaches the administration of CXCR4 antagonists to treat tumor cells resistant to a chemotherapeutic agent. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to treat a tumor resistant to the chemotherapeutic agent according to the method of Kozbor, which comprises administration of a CXCR4 antagonist peptide (as discussed above), with a reasonable expectation of success because Hartmann teaches the administration of CXCR4 antagonists to overcome CXCR4-mediated resistance to chemotherapy-induced apoptosis in tumor cells. An artisan would have been motivated to treat a tumor resistant to the chemotherapeutic agent according to the method of Kozbor in order to alleviate the suffering of an individual with a tumor resistant to a chemotherapeutic agent.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 13, 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,296,803 B2 to Kozbor, Danuta; in view of US 2013/0011436 A1 to Kozbor, Danuta. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
	US 2013/0011436 A1 is the pre-grant publication of U.S. Patent No. 9,296,803 B2 and was publicly available prior to the effective filing date of the instant claims.
	The ‘803 patent claims recite a method of inhibiting growth of tumor cells in an individual comprising:
	administering to the individual a composition comprising a polynucleotide encoding a protein, wherein the protein encoded by the polynucleotide consists of:
	an immunoglobulin Fc region and only one amino acid sequence of an antagonist peptide of a receptor expressed by the tumor cells, wherein the only one amino acid sequence of the antagonist peptide of the receptor consists of the sequence KGVSLSYR (i.e. SEQ ID NO: 1 of instant application);
	wherein the polynucleotide encoding the protein is present in a recombinant oncolytic vaccinia virus;
	wherein the Fc is human IgG1 Fc or human IgG3 Fc; and
	wherein administration is a systemic administration.
The ‘803 patent claims do not recite a step of administering a chemotherapeutic agent to the individual. As previously stated US 2013/0011436 A1 is the pre-grant publication of U.S. Patent No. 9,296,803 B2. Paragraph 48 of the pre-grant publication discloses that the method of the invention can be performed in conjunction with conventional therapies, such as chemotherapies. One of ordinary skill in the art would have understood that “chemotherapies” comprises the administration of one or more “chemotherapeutic agents” (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of the ‘803 patent claims to further comprise a step of administering a chemotherapeutic agent with a reasonable expectation of success because the pre-grant publication discloses that the method of the invention can be performed in conjunction with chemotherapies, as discussed above.
Paragraph 48 of the pre-grant publication discloses that the chemotherapies can be performed subsequent to the method of the invention. Accordingly, the pre-grant publication teaches that the chemotherapies are administered after (subsequent to) the administration of the composition, as recited in the ‘803 patent claims (discussed above).
It is further noted that the antagonist peptide comprising the sequence KGVSLSYR (SEQ ID NO: 6 of US 2013/0011436 A1) is an antagonist of CXCR4. See paragraph 26 of US 2013/0011436 A1. Accordingly, the ‘803 patent claims are directed to treating tumor cells by administration of a composition comprising (encoding) a CXCR4 antagonist.

Claims 10, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,296,803 B2 to Kozbor, Danuta; and the disclosure of US 2013/0011436 A1 to Kozbor, Danuta, as applied to claims 1-9, 11, 13, 17-26 above; and in further view of Hartmann et al. (2005) “CXCR4 chemokine receptor and integrin signaling co-operate in mediating adhesion and chemoresistance in small cell lung cancer (SCLC) cells” Oncogene, 24(27), 4462-4471, of record in IDS.
The ‘803 patent claims do not recite that the individual has a tumor that is resistant to the chemotherapeutic agent, as recited in instant claims 10, 12, 14-16. However, as discussed above, the ‘803 patent claims are directed to treating tumor cells by administration of a composition comprising (encoding) a CXCR4 antagonist. Prior to the effective filing date of the instantly claimed invention, Hartmann discloses that CXCR4 signaling mediates resistance to chemotherapy-induced apoptosis in tumor cells and, therefore, CXCR4 antagonists should be used in combination with cytotoxic drugs (i.e. “chemotherapeutic agents”) to overcome this CXCR4-mediated resistance. See Abstract; see page 4469, col. 2, first full paragraph. Accordingly, Hartmann fairly teaches the administration of CXCR4 antagonists to treat tumor cells resistant to a chemotherapeutic agent. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to treat a tumor resistant to the chemotherapeutic agent with a reasonable expectation of success because the ‘803 patent claims are directed to treating tumor cells by administration of a composition comprising (encoding) a CXCR4 antagonist and Hartmann teaches the administration of CXCR4 antagonists to overcome CXCR4-mediated resistance to chemotherapy-induced apoptosis in tumor cells. An artisan would have been motivated to treat a tumor resistant to the chemotherapeutic agent in order to alleviate the suffering of an individual with a tumor resistant to a chemotherapeutic agent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633